



COURT OF APPEAL FOR ONTARIO

CITATION: Moore v. Getahun, 2015 ONCA 55

DATE: 20150129

DOCKET: C58338

Laskin, Sharpe and Simmons JJ.A.

BETWEEN

Blake Moore

Respondent

and

Dr.
    Tajedin Getahun
, The Scarborough Hospital  General Division,

Dr. John
    Doe and Jack Doe

Appellant

J. Thomas Curry and Jaan E. Lilles, for the appellant

Paul J. Pape and Joanna Nairn, for the respondent

Matthew Gourlay and Samuel Walker, for the intervener Criminal
    Lawyers Association

Richard Halpern and Brian Cameron, for the intervener Ontario
    Trial Lawyers Association

William D. Black, Jerome R. Morse and John J. Morris,
    for the intervener The Holland Group

John A. Olah and Stephen Libin, for the intervener Canadian
    Defence Lawyers Association

Courtney Raphael, for the intervener Canadian Institute
    of Chartered Business Valuators

Linda R. Rothstein and Jean-Claude Killey, for the intervener
    The Advocates Society

Heard: September 22, 23, 24, 26, 2014

On appeal from the judgment of Justice Janet M. Wilson
    of the Superior Court of Justice, dated January 14, 2014, with reasons reported
    at 2014 ONSC 237.

Sharpe J.A.:

[1]

This appeal raises significant issues in relation to the preparation
    and use of expert reports in the context of a medical malpractice action.

[2]

Following a motorcycle accident, the respondent (plaintiff) was treated
    by the appellant (defendant), a recently qualified orthopedic surgeon, for a
    fracture to his right wrist. The appellant applied a full circumferential cast
    to the respondents wrist and forearm. The respondent suffered permanent damage
    to the muscles in his arm due to compartment syndrome that he alleged was
    caused by the appellants negligence in the application of a full cast.

[3]

The trial judge preferred the evidence of the respondents expert
    witness over that of the appellants expert witnesses and found that the
    application of the full circumferential cast was a breach of the standard of
    care and had caused the compartment syndrome to develop.

[4]

The first and most significant legal issue raised on appeal involves the
    preparation of the written report of one of the appellants expert witnesses.
    The trial judge held that it was improper for counsel to assist an expert
    witness in the preparation of the experts report. That proposition is strongly
    challenged by the appellant and by all of the interveners. The respondent
    concedes that the view expressed by the trial judge is erroneous, but argues
    that her error had no impact on the outcome of the trial.

[5]

The second significant legal issue involves the use of the appellants
    expert witness reports. The reports were not entered into evidence and the
    parties proceeded to call
viva voce
evidence from all expert witnesses.
    The expert reports were, however, made available to the judge as an
aide
    memoire
. In assessing the credibility of the expert witnesses called by the
    appellant, the trial judge took into account what she perceived to be
    contradictions between the experts
viva voce
evidence and the written
    reports. The appellant submits that she erred in doing so. The respondent
    concedes that the trial judge erred, but once again argues that the error was
    harmless.

[6]

The appellant takes issue with several other aspects of the trial
    judges conduct of the trial and with her reasons for judgment.

[7]

For the following reasons, I conclude that the trial judge erred in holding
    that it was unacceptable for counsel to review and discuss the draft expert
    reports. She further erred in using the written expert reports that were
    neither entered into evidence, nor the subject of cross-examination, to
    contradict and discredit aspects of the
viva voce
evidence of the appellants
    expert witnesses. I conclude, however, that these errors did not affect the
    outcome. As no substantial wrong or miscarriage of justice flowed from the
    errors, this court would not be justified in ordering a new trial.

FACTS

[8]

On November 12, 2005, the respondent seriously injured his right wrist
    in a motorcycle accident. He was 21 years old at the time. Paramedics took him
    to the emergency department at Scarborough General Hospital. He was seen by an
    emergency room physician and then by the appellant, who had qualified as an orthopedic
    surgeon a few months earlier. The appellant obtained an X-ray, which confirmed that
    the respondents wrist was fractured. The X-ray revealed two large bone fragments,
    the styloid of the distal radius and the lunate facet, as well as many small
    fragments. The appellant performed a closed reduction, attempting to manually
    realign the bones by manipulating the respondents arm. He had to attempt this
    procedure twice. He then applied a full circumferential plaster cast to the
    respondents wrist and forearm.

[9]

The appellant subsequently ordered a second X-ray, which revealed that the
    closed reduction had only been successful in realigning the radial styloid. The
    other bone fragment, the lunate facet, was displaced and rotated 180 degrees.
    The appellant recommended a surgical reduction together with a possible bone
    graft to repair the injury. In consultation with his father, the respondent
    declined the appellants offer to perform the surgery that evening. He was concerned
    about undergoing a bone graft due to the appellants relative lack of
    experience and the seemingly drastic nature of the procedure. The respondent
    and his father decided to seek a second opinion from another orthopedic surgeon
    they knew, Dr. Orsini, who practiced at a different hospital. The respondent
    understood that the surgery must take place within the week, but was not aware
    of any urgency beyond that.

[10]

The respondent was discharged with oral instructions that he would
    suffer some pain and swelling for up to two or three days after the cast was
    put on, and was directed to return to the hospital if the pain and swelling
    increased beyond that point. He was also provided oral and written instructions
    on cast care, including a pamphlet advising patients to seek medical attention
    in the event of severe swelling and pain, numbness, loss of motion control,
    drainage and odour, sensations of burning, tightness, or blue discolouration of
    the fingers. There was no discussion about possible compartment syndrome or the
    fact that the respondent was at increased risk of complications due to the high
    impact injury. The respondent knew that he should return to the emergency room
    if the cast was too tight.

[11]

The next morning, the respondent awoke with increased pain and swelling.
    The respondents father initially recalled the appellants advice that pain and
    swelling were normal for up to two to three days. However, due to the
    excruciating nature of the pain, the respondent and his father ultimately attended
    the hospital where Dr. Orsini practiced, arriving sometime before 11:26 a.m.
    The triage nurse erroneously gave the respondent low priority, reflecting her
    assessment of his level of pain and discomfort. While waiting, the respondent became
    concerned that something was wrong. He managed to attract the attention of a cast
    technician who immediately contacted the emergency room physician. The
    respondent was examined shortly thereafter, at approximately 1:15 p.m. The
    emergency room physician, Dr. Tanzer, observed that the respondents hand was
    bluish in colour, that he was in significant pain and that he had very little
    hand movement. He suspected compartment syndrome and ordered an X-ray.

[12]

The trial judge adopted, at para. 9 of her reasons, the following
    definition of compartment syndrome from a glossary of medical terms filed by
    the appellant: a painful condition resulting from the expansion of enclosed
    tissue within its anatomical enclosure, producing pressure that interferes with
    circulation and adversely affects the function and health of the tissue itself.

[13]

The emergency room physician split the cast open. By coincidence, Dr.
    Orsini was the orthopedic surgeon on call. Later that evening, Dr. Orsini
    performed a fasciotomy, a surgical procedure to open the respondents forearm
    and cut into the arms compartments to relieve the pressure built up by the
    compartment syndrome. The procedure confirmed a diagnosis of compartment
    syndrome. Dr. Orsini reported in his notes that the muscles in the respondents
    arm were viable, red, bleeding and contractile, indicating that muscle necrosis
    had not yet set in.

[14]

Despite the absence of necrosis, the respondent suffered permanent
    muscle damage as a result of the compartment syndrome. Before trial, the
    parties had agreed that, should there be a finding of liability, the
    appropriate award of damages would be $350,000, inclusive of pre-judgment
    interest.

THE TRIAL

[15]

The central issues at trial were whether the appellant had fallen below
    the standard of care by applying a full circumferential cast on the respondents
    wrist and whether the full cast caused the compartment syndrome.

[16]

The respondents theory was that the nature of his injury could be
    expected to cause significant swelling and that the full circumferential cast 
    rather than a splint or bivalved (half) cast  acted as a barrier that became
    too tight and caused the compartment syndrome to develop. The appellants
    theory was that a full cast was appropriate in the circumstances, as the
    respondent had not decided whether to undergo surgery. The appellant further
    submitted that the compartment syndrome was not caused by the cast but rather by
    the original injury, and had developed after the cast was removed.

[17]

As might be expected, much of the eight-day trial concerned expert
    evidence. The trial judge made several attempts to manage the way in which the
    expert evidence was received.

[18]

Despite repeated suggestions by the trial judge that the parties make
    the expert reports exhibits, counsel for both parties (particularly the
    appellants counsel) objected. However, they agreed to provide her with copies
    of the reports to aid her in following the evidence. I note here that both the
    appellant and the respondent were represented at trial by different counsel
    than on this appeal.

[19]

The trial judge also suggested on more than one occasion that the expert
    witnesses should meet and confer in an attempt to narrow the issues or conduct
    a hot tubbing session. Counsel, particularly the appellants counsel,
    resisted these suggestions.

[20]

Several issues arose as to the admissibility of various aspects of the
    expert evidence. The trial judge indicated that she would not accept the
    evidence of one proposed expert, Dr. Regan, on the standard of care or
    causation, as he was the brother of the respondents counsel and therefore had
    a potential conflict of interest. Dr. Regan was not called.

[21]

The respondent obtained an expert report from Dr. Orsini, the orthopedic
    surgeon who performed the surgery to relieve the compartment syndrome. Dr.
    Orsini died before the trial. The trial judge ruled that his first report
    outlining his observations and the facts as to the treatment he provided were
    admissible pursuant to s. 52 of the
Evidence Act
, R.S.O. 1990, c. E.23,
    which permits the admission of a medical practitioners report with leave of
    the court. This ruling was not contested at trial or on appeal. The trial judge
    refused to admit Dr. Orsinis opinions on standard of care and causation,
    contained in his second report, for the truth of their contents. She did so on
    the grounds that Dr. Orsini was not available for cross-examination, and the
    requirement of necessity had not been met since the respondent had another
    expert who could testify to these issues. However, as other expert witnesses
    had commented on Dr. Orsinis opinion, the trial judge concluded, at para. 21,
    that Dr. Orsinis opinions on negligence and causation expressed in his
    reports are admissible as part of the
res gestae
and background, but not
    admitted for their truth.

[22]

The trial judge also ruled that certain statements made by Dr. Orsini to
    the respondents father expressing strong criticism of the appellants
    treatment of the respondent were admissible as part of the
res gestae
,
    but not for their truth. The father testified that Dr. Orsini told him:

·

The cast never should have been put on, as it was far too tight
    it killed the flesh in your sons arm.

·

[The appellant] didnt set the wrist. He made it worse and managed
    to catch the nerve between the bones and damaged the nerve as well.

·

Whoever did this butchered your son.

[23]

The trial judge explained her treatment of this evidence at para. 204:

I conclude that the conversation is not admissible for its
    truth. The content of the conversation is very prejudicial, and goes to the
    heart of this lawsuit. Its prejudice outweighs any probative value. The
    evidence does not meet the test of necessity. It is admissible only as part of
    the
res gestae
to provide context for this lawsuit, as it was said
    immediately following the surgery as a spontaneous utterance.

[24]

The respondent also sought to adduce opinion evidence from Dr. Tanzer,
    the emergency room physician who first saw the respondent and detected the compartment
    syndrome. Following the Divisional Courts judgment in
Westerhof v. Gee
    Estate
, 2013 ONSC 2093, 310 O.A.C. 335, the appeal from which was heard at
    the same time as this appeal, the trial judge refused to admit Dr. Tanzers
    opinion evidence as to the standard of care and causation because he had not
    prepared a report in compliance with rule 53.03 of the
Rules of Civil
    Procedure
, R.R.O. 1990, Reg. 194.

[25]

The respondents expert witness was Dr. Robin Richards, a senior
    orthopedic surgeon and professor at the University of Toronto. Dr. Richards had
    lectured and published extensively on upper extremity orthopedic surgery and
    had been qualified as an expert witness on many occasions. His other experience
    included conducting external reviews of orthopedic standards at various
    hospital settings in London and Hamilton. Dr. Richards testified that the
    appellant had fallen below the expected standard of care by using a full
    circumferential cast, and that splints or a bivalved cast would have been the appropriate
    course of action. He concluded from certain symptoms and signs observed by the
    respondent and from the state of the forearm at the time the surgery was
    performed that the application of the full circumferential cast was the cause
    of the compartment syndrome.

[26]

The appellant called two expert witnesses. Dr. Ronald Taylor was a
    retired orthopedic surgeon who had practiced in a community hospital setting
    for his entire career. He supported the appellants use of the full circumferential
    cast as complying with the standard of care, although he agreed that he would
    have applied a bivalved cast had he known that surgery would take place within
    a few days. He testified that in his opinion, the fracture itself, not the
    cast, was the cause of the compartment syndrome.

[27]

During cross-examination, Dr. Taylor indicated that he had sent a draft
    of one of his reports to the appellants counsel for review. Dr. Taylor
    testified that he had produced his final report following an hour and a half
    conference call with counsel. Although the respondents counsel did not pursue
    this issue, the trial judge expressed her concern over what had occurred. She
    asked Dr. Taylor to organize his file in chronological order and to provide the
    court with his draft reports. After counsel had completed their examinations of
    Dr. Taylor, she proceeded to question Dr. Taylor about his draft reports, the
    meetings he had with the appellants counsel and any changes that he had made
    to his reports as a result. When Dr. Taylor indicated that there was another
    file that he did not have with him, she directed the appellants counsel to
    provide the court with all instructing letters and records of any conference
    calls, and asked Dr. Taylor to return the next day. That led to a detailed
    review of Dr. Taylors draft reports as well as scrutiny of the notations and
    changes he made as a result of discussing his draft reports with the
    appellants counsel.

[28]

In her reasons for judgment, the trial judge commented adversely on the
    consultation between Dr. Taylor and the appellants counsel, and on Dr.
    Taylors reaction in the witness stand when confronted with the fact that he
    had discussed his draft with counsel.

[29]

The appellant also called Dr. George Athwal, another orthopedic surgeon,
    who supported the use of a full circumferential cast. Dr. Athwal was primarily
    engaged in teaching and research and had limited clinical experience.

[30]

Following the completion of the evidence and oral argument, the trial
    judge convened a meeting with counsel at which time she again requested that
    the expert reports be made exhibits. Again, counsel refused to have the reports
    dealt with in that manner.

[31]

The trial judge subsequently delivered lengthy and detailed written
    reasons accepting the evidence of Dr. Richards and rejecting that of Drs.
    Taylor and Athwal. She found that the appellant was negligent in using a full
    circumferential cast and that his negligence caused the respondent to develop
    compartment syndrome. I will review the impugned portions of her reasons in the
    course of my analysis of the issues.

ISSUES

[32]

The appellant raises the following issues on appeal:

1.

Did
    the trial judge err in her treatment of the appellants expert opinion evidence
    by:

a.

Criticizing
    the appellants counsel for discussing with an expert witness the content of
    his draft report?

b.

Rejecting
    aspects of the appellants expert opinion evidence on account of alleged
    contradictions between the experts testimony and the experts written reports?

2.

Did
    the trial judge err in her application of the doctrine of
res gestae
?

3.

Did
    the trial judge err in her analysis of causation?

4.

Did
    the trial judges errors render the trial unfair and cause a substantial wrong
    or miscarriage of justice?

ANALYSIS

1. (a) Did the trial judge err by criticizing the appellants
    counsel for discussing with their expert witness the content of his draft
    report?

(i)

Expert evidence

[33]

Expert evidence is a significant and controversial feature of modern
    civil litigation. It constitutes an exception to the rule that witnesses may
    only testify as to facts, not opinions, and that it is the exclusive
    prerogative of the trier of fact to draw inferences from proven facts. The
    expert evidence exception operates where specialized knowledge is required to
    determine the implications of the bare facts and where the trier of fact is not
    competent to draw the necessary inferences unaided:
R. v. Mohan
, [1994]
    2 S.C.R. 9, at p. 23;
R. v. Abbey
, 2009 ONCA 624, 246 C.C.C. (3d) 301,
    at para. 94.

[34]

Expert evidence has become more significant with the explosion of
    scientific knowledge and technical innovation. Many cases have been described
    as a battle of experts. Medical negligence cases are a prime example. The
    trier of fact requires the assistance of expert witnesses to decide issues pertaining
    to the standard of care, causation and prognosis.

[35]

The use of expert evidence poses difficult issues that have been the
    focus of consideration in civil justice reform. How do we control the added
    costs associated with the explosion of expert witnesses? How do we ensure that
    a party has a fair opportunity to challenge an adverse expert witness? How do
    we ensure that expert witnesses offer an unbiased scientific or technical
    opinion based upon their training and expertise, rather than act as hired
    guns who present unbalanced opinions unduly favouring the party that retains
    them?

(ii)

2010 amendments to rule 53.03

[36]

Rule 53.03 establishes the framework that parties must follow when they intend
    to call an expert witness at trial. The rule requires a party to provide a
    signed report from the expert witness not less than 90 days before the
    pre-trial conference or, in the case of a responding report, not less than 60
    days before the pre-trial conference (rules 53.03(1), (2)). Rule 53.03(3)
    provides that an expert witness may not testify with respect to an issue,
    except with leave of the trial judge, unless the substance of his or her
    testimony is set out in writing in compliance with the other provisions of the
    rule.

[37]

In 2010, significant changes were made to the
Rules of Civil
    Procedure
relating to expert witnesses, following the recommendations of
    the Honourable Coulter Osborne contained in his review of the civil justice
    system,
Civil Justice Reform Project: Summary of Findings &
    Recommendations
(Toronto: Ontario Ministry of the Attorney General, 2007). His
    report highlighted, at p. 71, the common complaint that too many experts are no
    more than hired guns who tailor their reports and evidence to suit the clients
    needs. Two significant recommendations of the Osborne Report, designed to
    foster unbiased expert evidence, were subsequently adopted.

[38]

First, rule 4.1.01(1) specifically addresses the duty of an expert
    witness:

It is the duty
    of every expert engaged by or on behalf of a party to provide evidence in
    relation to a proceeding under these rules,

(a) to provide opinion evidence that
    is fair, objective and non-partisan;

(b) to provide opinion evidence that
    is related only to matters that are within the experts area of expertise; and

(c) to provide such additional
    assistance as the court may reasonably require to determine a matter in issue.

[39]

Second, rule 53.03(2.1) provides that an expert report must
    contain the
following information:

1.    The experts name, address and area of
    expertise.

2.    The experts
    qualifications and employment and educational experiences in his or her area of
    expertise.

3.    The
    instructions provided to the expert in relation to the proceeding.

4.    The nature of
    the opinion being sought and each issue in the proceeding to which the opinion
    relates.

5.    The experts
    opinion respecting each issue and, where there is a range of opinions given, a
    summary of the range and the reasons for the experts own opinion within that
    range.

6.    The experts
    reasons for his or her opinion, including,

i.    a description
    of the factual assumptions on which the opinion is based,

ii.   a description
    of any research conducted by the expert that led him or her to form the
    opinion, and

iii.  a list of every
    document, if any, relied on by the expert in forming the opinion.

7.     An
    acknowledgement of experts duty (Form 53) signed by the expert.

[40]

The certificate mandated by rule 53.03(2.1) reads as follows:

ACKNOWLEDGMENT OF
    EXPERTS DUTY

1.

My name is
    .......................................................
(name)
. I live
    at .............................................
(city)
, in the
    ............................................
(province/state)
of
    ...........................................
(name of province/state)
.

2.

I have been engaged by or on behalf of
    ...........................
(name of party/parties)
to provide evidence
    in relation to the above-noted court proceeding.

3.

I acknowledge that it is my duty to provide
    evidence in relation to this proceeding as follows:

(a)

to provide opinion evidence that is fair, objective and non-partisan;

(b)

to provide opinion evidence that is related only to matters that are
    within my area of expertise; and

(c)

to provide
    such additional assistance as the court may reasonably require, to determine a
    matter in issue.

4.

I acknowledge that the duty referred to above
    prevails over any obligation which I may owe to any party by whom or on whose
    behalf I am engaged.

Date ..............................


Signature

(iii)

The trial judges ruling

[41]

The trial judge was plainly troubled by the suggestion that Dr. Taylor
    had reviewed his draft report with the appellants counsel. The issue first
    emerged in answer to a question during Dr. Taylors cross-examination, but the
    respondents counsel did not pursue it at any length. The trial judge took up
    the issue and, as I have indicated, directed Dr. Taylor to produce his draft
    reports and the notes he made while discussing them with the appellants counsel.
    The trial judge questioned Dr. Taylor at length about the precise changes he
    had made as a result of those discussions.

[42]

The trial judge was critical of the appellants counsel for having
    discussed Dr. Taylors draft report with him during an hour and a half
    telephone conference call. She concluded that there had been significant
    changes. The trial judge stated, at paras. 287-288, that this put Dr. Taylor in
    a very awkward situation as he was obviously totally unaware that it may be
    improper to discuss and change a draft report, as a breach of his duty of impartiality.
    She commented adversely on Dr. Taylors credibility, at para. 291, on account
    of a dramatic difference in the tone and demeanor of Dr. Taylors evidence after
    he was confronted with the fact that he had made changes to his report as a
    result of discussions with counsel. She rejected his explanation that the
    changes were minor, found that he minimized the changes and concluded, at para.
    293:

I conclude that the meeting between defence counsel and Dr.
    Taylor involved more than simply superficial, cosmetic changes. The
    conversation took place over a period of one and a half hours. Some content
    helpful to the plaintiff in the August 27, 2013 draft report was deleted or
    modified. I find that Dr. Taylors opinion, although not changed, was certainly
    shaped by defence counsels suggestions.

[43]

The trial judge strongly disapproved of the practice of counsel
    reviewing draft expert reports. She stated, at para. 52:

The practice of discussing draft reports with counsel is
    improper and undermines both the purpose of Rule 53.03 as well as the experts
    credibility and neutrality.

[44]

The trial judge expanded upon this proposition, at para. 520:

The purpose of Rule 53.03 of the
Rules of Civil Procedure
is
    to ensure the independence and integrity of the expert witness. The experts
    primary duty is to the court. In light of this change in the role of the expert
    witness under the new rule, I conclude that counsels practice of reviewing
    draft reports should stop. There should be full disclosure in writing of any
    changes to an experts final report as a result of counsels corrections,
    suggestions, or clarifications, to ensure transparency in the process and to
    ensure that the expert witness is neutral.

[45]

The trial judge was obviously of the view that the then current practice
    and the ethical rules and standards of the legal profession were inadequate to
    deal with the hired gun problem. Her solution was to strictly control
    discussions between expert witnesses and counsel and to require that all
    discussions be documented and subject to disclosure and production.

(iv)

Reaction to the trial judges ruling

[46]

The trial judges statements as to the propriety of counsel reviewing
    draft expert reports have caused considerable concern in the legal profession
    and in the community of expert witnesses. Both The Advocates Society and the
    Canadian Institute of Chartered Business Valuators struck task forces to
    develop a response. Both of these organizations have intervened in this appeal
    to provide their perspectives. The Advocates Society presented the court with
    its
Principles Governing Communications with Testifying Experts
(Toronto:
    The Advocates Society, June 2014) as well as its
Position Paper on
    Communication with Testifying Experts
(Toronto: The Advocates Society,
    June 2014).

[47]

There are several other interveners, all of whom oppose the trial
    judges ruling. The Holland Access to Justice in Medical Malpractice Group
    (The Holland Group) is composed of leading members of the plaintiff and
    defence bar engaged in medical malpractice litigation. Its objective is to promote
    reform of the justice system to achieve the equitable, affordable and just
    resolution of medical malpractice claims. In response to the trial judges
    decision, The Holland Group prepared a position paper, which posits, at p. 2,
    that if accepted, the trial judges ruling:

[W]ould have the effect of impairing normal, reasonable and
    prudent litigation practices, would substantially increase the cost of
    litigation, would do a disservice to the Court in terms of hearing fulsome,
    well-organized and appropriate evidence, and ultimately would result in a
    chilling and significantly restrictive effect on access to justice.

[48]

The Canadian Defence Lawyers Association submitted that the trial
    judges ruling was unprecedented, unsupported in law and seriously flawed.
    The Criminal Lawyers Association intervened to point out the problems that
    would be encountered in criminal cases if the trial judges prohibition on
    consultation with experts were adopted. The Ontario Trial Lawyers Association
    agrees that the trial judges imposed restriction on communication with expert
    witnesses is contrary to the interests of justice, and argued that any
    communication between counsel and expert witnesses that does not undermine
    their helpfulness or foster bias should be permitted.

[49]

It is apparent from the submissions of the parties and the interveners
    representing both sides of the bar that, if accepted, the trial judges ruling
    would represent a major change in practice. It is widely accepted that
    consultation between counsel and expert witnesses in the preparation of Rule
    53.03 reports, within certain limits, is necessary to ensure the efficient and
    orderly presentation of expert evidence and the timely, affordable and just
    resolution of claims.

(v)

Is it appropriate for counsel to review draft expert reports?

[50]

I begin by considering the changes made to Dr. Taylors report following
    discussion with counsel. Nowhere in her reasons does the trial judge explain which
    changes were significant. My review of the draft reports, the notes, the
    changes and Dr. Taylors explanation indicates that the changes could be
    described as relatively minor editorial and stylistic modifications intended to
    improve the clarity of the reports. I can see no evidence of any significant
    change in substance, nor did counsel for the respondent on this appeal point to
    any such change. In my view, there is nothing in the record to indicate that
    either counsel or Dr. Taylor did anything improper or that Dr. Taylors report
    reflected anything other than his own genuine and unbiased opinion.

[51]

I now turn to the law. I disagree with the trial judges statement that
    the 2010 amendments to rule 53.03 introduced a change in the role of expert
    witnesses.

[52]

As I read the amendments and the Osborne Report recommendations, the
    changes were intended to clarify and emphasize the existing duties of expert
    witnesses. I agree with Lederman J.s statement in
Henderson v. Risi
,
    2012 ONSC 3459, 111 O.R. (3d) 554 (S.C.), at para. 19, that these changes
    represent a restatement of the basic common law principle that it is the duty
    of an expert witness to provide opinion evidence that is fair, objective and
    non-partisan. Those common law duties were summarized in an often cited
    passage from
National Justice Compania Naviera S.A. v. Prudential Assurance
    Co. Ltd
. (
The Ikarian Reefer
), [1993] 2 Lloyd's Rep. 68, at p. 81 (Eng.
    Q.B. Comm.), rev'd on other grounds but endorsed on this point, [1995] 1
    Lloyd's Rep 455 (Eng. C.A. Civ.), at p. 496:

1. Expert evidence presented to the
    Court should be, and should be seen to be, the independent product of the
    expert uninfluenced as to form or content by the exigencies of litigation
    [citation omitted].

2. An expert witness should provide independent assistance to
    the Court by way of objective unbiased opinion in relation to matters within
    his expertise [citation omitted]. An expert witness should never assume the
    role of an advocate.

The 2010 amendments to rule 53.03 did not create new
    duties but rather codified and reinforced these basic common law principles.

[53]

The changes suggested by the trial judge find no support in the various
    reviews and studies on civil justice reform to which we have been referred. The
    Honourable Coulter Osborne certainly shared the trial judges aspiration for a
    regime that fosters unbiased expert evidence, yet there is no suggestion in his
    report that the solution could be found by altering the long-standing practice
    of counsel reviewing draft reports.

[54]

The
Inquiry into Pediatric Forensic Pathology in Ontario
(Toronto:
    Ontario Ministry of the Attorney General, 2008), conducted by Justice Stephen
    Goudge, looked into the shocking miscarriages of justice brought about by biased
    expert evidence. At p. 48 of his report, Justice Goudge stressed the importance
    of [p]roperly prepared expert reports, along with a certification that the
    expert understands the duty to provide impartial advice to the court in order
    to help ensure the reliability of expert evidence. Justice Goudge concluded, at
    p. 47, that proper communication with and preparation of expert witnesses was
    vital to enable them to communicate their opinions effectively to the court: [C]ounsel,
    whether Crown or defence, should properly prepare forensic pathologists they
    intend to call to give evidence.

[55]

While some judges have expressed concern that the impartiality of expert
    evidence may be tainted by discussions with counsel (see the cases cited below,
    at para. 72), banning undocumented discussions between counsel and expert
    witnesses or mandating disclosure of all written communications is unsupported
    by and contrary to existing authority: see
Maras v. Seemore Entertainment
    Ltd.,
2014 BCSC 1109, [2014] B.C.W.L.D. 4470, at para. 90 ([c]ounsel have
    a role in assisting experts to provide a report that satisfies the criteria of
    admissibility);
Surrey Credit Union v. Willson
(1990), 45 B.C.L.R. (2d)
    310 (S.C.), at para. 25 ([t]here can be no criticism of counsel assisting an
    expert witness in the preparation of giving evidence). In
Medimmune Ltd. v.
    Novartis Pharmaceuticals UK Ltd. & Anor
, [2011] EWHC 1669 (Pat.), the
    court pointed out, at para. 110, that in some highly technical areas such as
    patent law
, expert witnesses require a high level of
    instruction by the lawyers which may necessitate a high degree of
    consultation involving an iterative process through a number of drafts.

[56]

As the court in
Medimmune
noted, at para. 111, this process
    entails a risk of loss of objectivity on the part of the expert. However, the
    independence and objectivity of expert witnesses is fostered under existing law
    and practice in a number of ways.

[57]

First, the ethical and professional standards of the legal profession
    forbid counsel from engaging in practices likely to interfere with the
    independence and objectivity of expert witnesses. I attach as an Appendix to
    these reasons The Advocates Societys
Principles Governing Communications
    with Testifying Experts
, which provides a thorough and thoughtful statement
    of the professional standards pertaining to the preparation of expert
    witnesses. Principle 3 states:

In fulfilling the advocates duty to present clear,
    comprehensible and relevant expert evidence, the advocate should not
    communicate with an expert witness in any manner likely to interfere with the
    experts duties of independence and objectivity.

[58]

To the same effect, The Holland Groups position paper includes, at p.
    4, its opinion that it is inappropriate for counsel to persuade or attempt to
    persuade experts to articulate opinions that they do not genuinely hold, and
    that it is of paramount importance that the expert genuinely believes the
    opinion that he or she articulates both in the expert report and in the witness
    box.

[59]

In
Medimmune
, at para. 111, the court emphasized that it is
    crucial that the lawyers involved should keep the experts need to remain
    objective at the forefront of their minds at all times.

[60]

Second, the ethical standards of other professional bodies place an obligation
    upon their members to be independent and impartial when giving expert evidence:
    see
Guideline: The Professional Engineer as an Expert Witness
(Toronto:
    Association of Professional Engineers of Ontario, September 2011); the Actuarial
    Standards Boards
Standards of Practice
(Ottawa: Canadian Institute of
    Actuaries, October 2014); the Canadian Institute of Chartered Business
    Valuators
Code of Ethics
(Toronto: Canadian Institute of Chartered Business
    Valuators, 2012),
Standard No. 110: Valuation Reports
(Toronto: Canadian
    Institute of Chartered Business Valuators, 2009) and
Standard No. 310:
    Expert Reports
(Toronto: Canadian Institute of Chartered Business
    Valuators, 2010). Further, pursuant to the
Rules of Civil Procedure
, every
    expert witness is reminded of the duty imposed by rule 4.1.01 to be objective
    and impartial when signing the acknowledgment of experts duty mandated by rule
    53.03(2.1).

[61]

Third, the adversarial process, particularly through cross-examination,
    provides an effective tool to deal with cases where there is an air of reality
    to the suggestion that counsel improperly influenced an expert witness. Judges
    have not shied away from rejecting or limiting the weight to be given to the
    evidence of an expert witness where there is evidence of a lack of independence
    or impartiality. In
Medimmune
, at para. 111, the court noted that
    partisan expert evidence is almost always exposed as such in
    cross-examination, which is likely to reduce, if not eliminate, the value of
    the evidence to the clients case; see also
Alfano v. Piersanti
, 2012
    ONCA 297, 291 O.A.C. 62, at paras. 106-120.

[62]

I agree with the submissions of the appellant and the interveners that
    it would be bad policy to disturb the well-established practice of counsel
    meeting with expert witnesses to review draft reports. Just as lawyers and
    judges need the input of experts, so too do expert witnesses need the
    assistance of lawyers in framing their reports in a way that is comprehensible
    and responsive to the pertinent legal issues in a case.

[63]

Consultation and collaboration between counsel and expert witnesses is
    essential to ensure that the expert witness understands the duties reflected by
    rule 4.1.01 and contained in the Form 53 acknowledgment of experts duty.
    Reviewing a draft report enables counsel to ensure that the report (i) complies
    with the
Rules of Civil Procedure
and the rules of evidence, (ii) addresses
    and is restricted to the relevant issues and (iii) is written in a manner and
    style that is accessible and comprehensible. Counsel need to ensure that the
    expert witness understands matters such as the difference between the legal
    burden of proof and scientific certainty, the need to clarify the facts and assumptions
    underlying the experts opinion, the need to confine the report to matters
    within the expert witnesss area of expertise and the need to avoid usurping
    the courts function as the ultimate arbiter of the issues.

[64]

Counsel play a crucial mediating role by explaining the legal issues to
    the expert witness and then by presenting complex expert evidence to the court.
    It is difficult to see how counsel could perform this role without engaging in
    communication with the expert as the report is being prepared.

[65]

Leaving the expert witness entirely to his or her own devices, or requiring
    all changes to be documented in a formalized written exchange, would result in
    increased delay and cost in a regime already struggling to deliver justice in a
    timely and efficient manner. Such a rule would encourage the hiring of shadow
    experts to advise counsel. There would be an incentive to jettison rather than
    edit and improve badly drafted reports, causing added cost and delay.
    Precluding consultation would also encourage the use of those expert witnesses
    who make a career of testifying in court and who are often perceived to be
    hired guns likely to offer partisan opinions, as these expert witnesses may
    require less guidance and preparation. In my respectful view, the changes
    suggested by the trial judge would not be in the interests of justice and would
    frustrate the timely and cost-effective adjudication of civil disputes.

[66]

For these reasons, I reject the trial judges proclamation that the
    practice of consultation between counsel and expert witnesses to review draft
    reports must end. However, as I will discuss below, the trial judges unwarranted
    criticism of the appellants counsel on this basis did not, in my view, affect
    the outcome of the trial.

(vi)

Documentation and disclosure of consultations regarding draft reports

[67]

I now turn to the issue of the extent to which consultations between
    counsel and expert witnesses need to be documented and disclosed to an opposing
    party.

[68]

The starting point for analysis is that such consultations
    attract the protection of litigation privilege. Litigation privilege protects
    communications with a third party where the dominant purpose of the
    communication is to prepare for litigation. As explained by the Supreme Court
    of Canada in
Blank v. Canada (Minister of Justice)
, 2006 SCC 39, [2006] 2
    S.C.R. 319, at para. 27, the object of litigation privilege 
is
    to ensure the efficacy of the adversarial process, and to achieve this
    purpose, parties to litigation must be left to prepare their contending
    positions in private, without adversarial interference and without fear of
    premature disclosure. These concerns are important in the context of the
    preparation of expert witnesses and their reports.

[69]

In
Blank
, the court noted, at para. 34, that
    litigation privilege creates a zone of privacy in relation to pending or
    apprehended litigation. The careful and thorough preparation of a case for
    trial requires an umbrella of protection that allows counsel to work with third
    parties such as experts while they make notes, test hypotheses and write and
    edit draft reports.

[70]

Pursuant to rule 31.06(3), the draft reports of
    experts the party does not intend to call are privileged and need not be
    disclosed. Under the protection of litigation privilege, the same holds for the
    draft reports, notes and records of any consultations between experts and counsel,
    even where the party intends to call the expert as a witness.

[71]

Making preparatory discussions and drafts subject
    to automatic disclosure would, in my view, be contrary to existing doctrine and
    would inhibit careful preparation. Such a rule would discourage the
    participants from reducing preliminary or tentative views to writing, a
    necessary step in the development of a sound and thorough opinion. Compelling
    production of all drafts, good and bad, would discourage parties from engaging
    experts to provide careful and dispassionate opinions and would instead encourage
    partisan and unbalanced reports.
Allowing an open-ended inquiry into the
    differences between a final report and an earlier draft would unduly interfere
    with the orderly preparation of a partys case and would run the risk of
    needlessly prolonging proceedings.

[72]

I recognize that the wisdom of extending litigation
    privilege to the preparation of expert reports has been questioned by some
    judges: see
Browne (Litigation Guardian of) v. Lavery
, (2002)
58 O.R. (3d) 49 (S.C.),
at paras. 65-71;
Aviaco
    International Leasing Inc. v. Boeing Canada Inc.
, 2002 CanLII 21293, [2002]
    O.J. No. 3799 (S.C.), at para. 16
. However, the law currently imposes
    no routine obligation to produce draft expert reports:
Conceicao
    Farms Inc. v. Zeneca Corp.

(2006),
83 O.R. (3d)
    792 (C.A.), at para. 14;
Mendlowitz v. Chaing
, 2011 ONSC 2341 (S.C.), at paras. 20-24.

[73]

It is important to note that
the
litigation privilege attaching to expert reports is qualified, and
    disclosure may be required in certain situations.

[74]

The most obvious qualification is that the
Rules of
    Civil Procedure
require disclosure of the opinion of an expert witness
    before trial. If a party intends to call the expert as a witness at trial, rule
    31.06(3) entitles the opposite party on oral discovery to
obtain
    disclosure of the findings, opinions and conclusions of an expert engaged by or
    on behalf of the party being examined.

[75]

As well, the party who intends to call the expert witness
    is required to disclose the experts report and the other information mandated
    by rule 53.03(2.1). The result is that what has been called the foundational
    information for the opinion must be disclosed:
Conceicao Farms
,

at para. 14. Bryant, Lederman and Fuerst refer to this as an implied
    waiver of privilege over the facts underlying an experts opinion that results
    from calling the expert as a witness: Alan W. Bryant, Sidney N. Lederman and
    Michelle K. Fuerst,
Sopinka, Lederman & Bryant: The Law of Evidence in
    Canada,
4th ed. (Markham: LexisNexis Canada, 2014), at para. 14.220. These
    authors favour restricting the implied waiver to material relating to
    formulation of the expressed opinion (at para. 14.224). They state that
    caution should be exercised before requiring wide-ranging disclosure of all
    solicitor-expert communications and drafts of reports, as such a practice
    could encourage a general practice among solicitors of destroying drafts after
    they are no longer needed just to avoid the problem (at para. 14.226).

[76]

The second qualification is that, as stated in
Blank
,
    at para. 37, litigation privilege, unlike the solicitor-client privilege, is neither
    absolute in scope nor permanent in duration. Litigation privilege yields where
    required to meet the ends of justice
, and [i]t
is not
    a black hole from which evidence of ones own misconduct can never be exposed
    to the light of day:

Blank
, at para.
    44.

[77]

In my view, the ends of justice do not permit litigation
    privilege to be used to shield improper conduct. As I have already mentioned,
    it is common ground on this appeal that it is wrong for counsel to interfere
    with an experts duties of independence and objectivity. Where the party
    seeking production of draft reports or notes of discussions between counsel and
    an expert can show reasonable grounds to suspect that counsel
communicated
    with an expert witness in a manner likely to interfere with the expert witnesss
    duties of independence and objectivity, the court can order disclosure of such
    discussions. See, for example,
Ebrahim v. Continental Precious Minerals Inc.
,
    2012 ONSC 1123 (S.C.), at paras. 63-75, where the court ordered disclosure of
    draft reports and affidavits after an expert witness testified that he did not
    draft the report or affidavit containing his expert opinion and admitted that
    his firm had an ongoing commercial relationship with the party calling him.

[78]

Absent a factual foundation to support a reasonable suspicion that
    counsel improperly influenced the expert, a party should not be allowed to
    demand production of draft reports or notes of interactions between counsel and
    an expert witness. Evidence of an hour and a half conference call plainly does
    not meet the threshold of constituting a factual foundation for an allegation
    of improper influence. In my view, the trial judge erred in law by stating that
    all changes in the reports of expert witnesses should be routinely documented
    and disclosed. She should not have ordered the production of Dr. Taylors
    drafts and notes.

1.
    (b) Did the trial judge err by rejecting aspects of the appellants expert
    opinion evidence on account of alleged contradictions between the experts testimony
    and the experts written reports?

[79]

In her reasons for judgment, the trial judge explained, at para. 73, how
    she dealt with the written reports when assessing the expert evidence:

[I]n light of defence counsels insistence, I considered only
    the
viva voce
[evidence] of the expert witnesses for its truth. However,
    where there was a conflict between the evidence at trial and the contents of
    the expert report, or if there were omissions in the expert report compared to
    the evidence given at trial, I conclude that the contents of the experts
    report were admissible and relevant to assess the reliability and credibility
    of the experts opinion.

[80]

The appellant points to one instance where the trial judge used Dr.
    Taylors report in this way. The trial judge noted, at para. 224, that Dr.
    Taylor testified that the compartment syndrome could have been developing early
    in the morning when the respondent awoke, or it could have developed after the
    cast was removed. She rejected his evidence as to the latter possibility based
    on what she perceived to be a contradiction between his trial evidence and the
    contents of his written report, where he had stated that the compartment
    syndrome developed early in the morning. The trial judge explained her
    rejection of his
viva voce
evidence, at para. 227, as follows:

Dr. Taylors report is available to me as an aide only. I do
    not accept Dr. Taylors suggestion in his
viva voce
evidence that the
    compartment syndrome may have developed after the cast was removed. This
    suggestion is contradicted by the contents of his report.

[81]

The appellant points to several instances where the trial judge made the
    same alleged error in relation to the evidence of Dr. Athwal.

[82]

At para. 315, she observed that Dr. Athwals report confirmed the view
    he expressed in his evidence that a full circumferential cast was appropriate,
    but the report did not explain that the application of a full circumferential
    cast is merely the first step after a closed reduction, before assessing
    treatment options. This led her to find that [h]is written report was
    incomplete and hence in my view misleading.

[83]

The trial judge noted, at para. 322, Dr. Athwals acknowledgment that a
    full cast could exacerbate the development of compartment syndrome, but
    commented that [t]his important acknowledgement was not contained in his
    report. She criticized his report, at para. 396, for failing to disclose what
    he taught his students and, at para. 365, for failing to mention that the maintaining
    of a full circumferential cast assumes that the reduction was successful, and
    that no surgery was required. Likewise, she observed, at para. 367, that his
    report failed to state that after a closed reduction, the next step is to
    review the X-rays to assess the success of the reduction and determine what
    further steps should be taken.

[84]

The appellant contrasts the trial judges treatment of alleged discrepancies
    between the
viva voce
evidence and the reports of his experts with her
    treatment of a similar issue in relation to Dr. Richards report. On
    cross-examination, Dr. Richards was confronted with the statement in his report
    that the cast should have been well-padded
or
bivalved (emphasis
    added). He maintained in his testimony that a bivalved cast was required. In
    her reasons, the trial judge accepted his
viva voce
evidence and
    suggested that the word or was a typo and should have read and, an
    explanation not offered by Dr. Richards. However, she also noted that this
    statement in Dr. Richards report described treatment for any kind of acute
    injury and did not specifically refer to high impact injuries, such as the
    respondents injury.

[85]

In my view, the trial judges use of the expert reports of Drs. Taylor
    and Athwal to contradict their
viva voce
evidence reveals an error of
    law.

[86]

If an experts report has not been entered into evidence as an exhibit, it
    has no evidentiary value, even if provided to the trial judge as an
aide
    memoire
. Inconsistencies between the
viva voce
evidence of an expert
    witness and his or her written report are the proper subject of
    cross-examination. However, if the expert witness was not cross-examined as to
    an inconsistency between his or her
viva voce
evidence and the contents
    of their report, it is not open to a trial judge to place any weight in
    assessing the experts credibility on this perceived inconsistency. This is not
    a mere technicality but rather a matter of trial fairness. The expert witness
    is entitled to be openly confronted with what may appear to be contradictions
    so that he or she has the opportunity to explain or clarify the apparent inconsistencies.

[87]

It follows that the trial judge erred to the extent that she relied on
    perceived contradictions between the experts oral evidence and their reports, as
    the alleged contradictions were not put to the experts in cross-examination and
    the reports were not exhibits.

2.
    Did the trial judge err in her application of the doctrine of
res gestae
?

[88]

The appellant submits that the trial judge erred in her application of
    the
res gestae
exception to the hearsay evidence rule. The
res gestae
exception allows a court to admit, for the truth of their contents, certain
    utterances which would otherwise be classified as hearsay on the grounds that
    the contemporaneous circumstances make the utterances reliable and less prone
    to misinterpretation. The three categories of utterances that may be properly
    characterized as part of the
res gestae
are (i) declarations of bodily
    and mental findings and conditions, (ii) declarations accompanying and
    explaining relevant acts and (iii) spontaneous exclamations: Bryant,
    Lederman and Fuerst, at para. 6.299.

[89]

While I agree that the trial judge misused the label 
res gestae
,
    I am not persuaded that she made inappropriate use of hearsay evidence or that
    any error she made had an impact on the outcome of this trial.

[90]

As I have noted, the trial judge referred to
res gestae
in
    relation to two pieces of evidence  first, in relation to the report written
    by Dr. Orsini giving his opinion on the issues of standard of care and
    causation, and second, in relation to the statements made by Dr. Orsini to the
    respondents father commenting adversely on the appellants treatment of the
    respondent. In both instances, she clearly stated that she was not admitting
    the hearsay evidence for its truth, but only as part of the narrative.

[91]

The
res gestae
doctrine operates as an exception to the hearsay
    rule and allows a court to admit certain utterances for their truth. The
res
    gestae
doctrine has no application to the admission of evidence as part of
    the narrative. I note, however, that the trial judges error is relatively
    common: see Bryant, Lederman and Fuerst, at paras. 6.300-6.301. In my view, in
    this case, it was a harmless error of nomenclature rather than substance.

[92]

The trial judge explained that she was admitting Dr. Orsinis report
    simply because other experts had referred to it in their reports and it would
    assist her in understanding the evidence. Although it was wrong to describe
    this as
res gestae
, it was appropriate for her to use Dr. Orsinis
    report in this manner and there is nothing in her reasons or in the record to
    indicate that she made any improper use of this evidence.

[93]

I find it more difficult to understand any reason for admitting the
    statements Dr. Orsini made to the respondents father. However, the trial judge
    explicitly held that Dr. Orsinis statements were not being admitted for their
    truth and I can find nothing in her reasons or in the record to suggest that
    she relied on those statements.

[94]

Accordingly, I would not give effect to this ground of appeal.

3. Did the trial judge err in her analysis of causation?

[95]

I am unable to accept the appellants submission that it was
    unreasonable for the trial judge to find that the cast caused the respondent to
    suffer compartment syndrome, or that the trial judge erred by failing to
    consider whether the cast had only aggravated a pre-existing condition.

[96]

The defence theory was that compartment syndrome developed after the
    cast was removed, not before. This theory was supported by the triage nurses
    assessment of the respondent when he appeared at the emergency department the
    day after the cast had been applied, complaining of pain. She observed no
    acute distress and no obvious discomfort.

[97]

However, the trial judge rejected the nurses evidence and accepted that
    of the respondent as to his level of discomfort. She accepted the medical
    evidence of the respondents witnesses as to the state of his arm at the time
    the fasciotomy was performed.

[98]

The appellant also relies on Dr. Richards evidence that muscle necrosis
    sets in within a few hours of the development of compartment syndrome, and that
    as there was no necrosis when the fasciotomy was performed in the evening,
    compartment syndrome could not have developed in the morning before the cast
    was removed.

[99]

The trial judge reviewed the evidence on this issue at considerable
    length and her reasons demonstrate that she was alive to the issues raised at
    trial and on appeal. She accepted the respondents evidence as to the pain and
    discomfort he felt and, as submitted by the respondent, there was no clear
    evidence of precisely how long it takes for necrosis to develop. Dr. Richards
    was not asked to explain what he meant by a few hours. Dr. Taylor testified
    that in the worst case, compartment syndrome develops in four hours, but the
    speed depends upon the microcirculation of the compartment. It was not
    unreasonable for the trial judge to find that the compartment syndrome
    developed before the cast was removed.

[100]

The
    appellant invoked the crumbling skull doctrine, both at trial and on appeal,
    and argued that the appellant should only be liable for new injuries caused by
    his negligence, not for a pre-existing injury that may have been exacerbated or
    aggravated by the negligent act. The trial judge rejected this argument, at
    para. 497: The crumbling skull doctrine does not apply in this case. Prior to
    the defendants negligence, there was no pre-existing compartment syndrome. I
    see no error in the trial judges conclusion that the crumbling skull
    doctrine had no application to the facts of this case.

[101]

In
    my view, the appellant has failed to demonstrate any error of fact or law that
    warrants appellate review on the issue of causation.

4.
    Did the trial judges errors render the trial unfair and cause a substantial
    wrong or miscarriage of justice?

[102]

I
    now turn to the question of whether the errors I have identified justify
    setting aside the decision and ordering a new trial.

[103]

The
    appellant submits that the trial judges errors and interventions undermined
    the fairness of the trial, and that justice requires that a new trial be
    ordered. Section 134(6) of the
Courts of Justice Act
, R.S.O. 1990, c.
    C-43, provides that this court shall not direct a new trial unless some substantial
    wrong or miscarriage of justice has occurred.

[104]

It
    is clear from reading the trial judges reasons for judgment that she has
    strong views about the current state of the law relating to expert evidence. The
    legal errors I have identified and the trial judges interventions were a
    product of those views. She took the initiative of conducting a lengthy inquiry
    into the discussions that occurred between counsel and Dr. Taylor in the preparation
    of his draft report. She purported to change the law on such discussions and
    she made no secret of her desire to see the law on other aspects of expert
    evidence revised. She did her best to urge counsel to agree to proceed in
    various ways that she could not force upon them.

[105]

While
    neither counsel was prepared to agree with the trial judges suggestions, the
    appellants counsel appears to have been most vocal in her opposition to these
    suggestions and she bore the brunt of the trial judges dissatisfaction with
    the way the expert evidence was being presented. The trial judge also criticized
    the appellants counsel for taking inconsistent positions on the extent to
    which the experts should be restricted to the scope of their reports. Of
    particular concern is the trial judges unwarranted and unjustified suggestion
    that the appellants counsel acted improperly by discussing with Dr. Taylor his
    draft report.

[106]

However,
    the question that must be asked is whether, at the end of the day, either the fairness
    or result of this trial was actually affected by the trial judges errors and
    interventions.

[107]

While
    the trial judge made erroneous findings about the allegedly improper preparation
    of Dr. Taylors report, and incorrectly used the reports of Drs. Taylor and
    Athwal to undermine aspects of their testimony, these errors do not appear to
    me to have been a significant factor that led her to prefer the evidence of Dr.
    Richards.

[108]

The
    trial judge placed the blame for the allegedly improper preparation on the
    appellants counsel. The only adverse credibility finding she made against Dr.
    Taylor in this regard was a result of his change in tone and demeanour after he
    was subjected to her questioning. This led the trial judge to conclude that he
    viewed his obligations as being to the defence, which detracted from his
    credibility. However, this case turned on the reliability of the expert
    witnesses, not their credibility.

[109]

The
    trial judge gave extensive reasons for accepting Dr. Richards evidence and
    rejecting that of the appellants experts, which were in no way linked to the
    errors she made. The main issue was not whose expert witnesses were most
    credible, but rather whether the opinions of Drs. Taylor and Athwal were to be
    preferred to that of Dr. Richards as offering a coherent, logical and
    convincing explanation of the applicable standard of care and the cause of the
    compartment syndrome.

[110]

The
    trial judge explained the basis for her conclusion that Dr. Richards evidence
    was to be preferred over that of Drs. Taylor and Athwal, at para. 325:

The plaintiffs expert and the defendants experts offer
    different opinions on important issues. Where there are differing opinions, I
    prefer Dr. Richards evidence. I reach this conclusion based on his years of
    experience as an upper extremity orthopedic surgeon, his extensive history of
    teaching and lecturing, his numerous publications, and his vast experience in
    Ontario and internationally as a leading surgeon in his field. In assessing Dr.
    Richards credibility, I emphasize the importance of his independence and
    neutrality. He is abrupt and no nonsense in giving his evidence, but he makes
    concessions both in his written reports and in his evidence where appropriate.
    He provided a consistent, fair, unbiased opinion. As well, his evidence makes
    sense in light of the facts of this case and is consistent with the medical
    literature.

[111]

By
    contrast, she described Dr. Taylor, at para. 285, to be of the old school
    [though] obviously a very competent general orthopedic surgeon. He had vast
    experience in the limited setting of his own community hospital but his
    knowledge of procedures across Ontario is limited to his practical experience
    in one setting as well as what he has learned in annual meetings and journals.
    He did not teach or research and had only treated a few cases of compartment
    syndrome, none requiring surgery. He agreed that a bivalved cast would have
    been appropriate if it was clear that surgery would follow within a few days. He
    also acknowledged that he was infrequently involved in emergency treatment of
    distal radial fractures after 2001.

[112]

Dr.
    Athwal had worked primarily as an academic and had very limited clinical
    experience. He had never before been qualified as an expert witness. The trial
    judge found that he had based his opinion on the mistaken facts that (i) the
    plaintiff was comfortable after the cast was applied and (ii) surgery might not
    take place. The first error was particularly significant because, as the trial
    judge noted, Dr. Athwal had acknowledged that applying a full circumferential
    cast is contraindicated when swelling is abnormal and excessive and pain is
    disproportionate to the injury. Further, the trial judge noted that he did not
    appear to understand the difference between scientific and legal causation.

[113]

Dr.
    Richards quite clearly out-matched the appellants experts in terms of his
    credentials, expertise and experience. He had worked in several Toronto
    hospitals, he had extensive experience treating compartment syndrome and he had
    taught, lectured and published on the subject. His opinion had weight and
    cogency that the opinions of the appellants experts lacked. He presented a
    clear and compelling account of the applicable standard of care and it was
    almost inevitable that his evidence on this crucial issue would be preferred
    over that of Drs. Taylor and Athwal.

[114]

Moreover,
    both of the appellants experts conceded that if surgery was to be performed in
    a matter of days, a splint or bivalved cast would have been the appropriate
    course of action. The trial judge found, at para. 218, that the evidence
    clearly establishes that the plaintiff needed external fixation surgery. At
    para. 215, she found that the evidence did not support Dr. Athwals
    understanding that surgery was not required. Given those findings, it is
    difficult to see how the appellant could have escaped liability even on the
    basis of the evidence of his own experts.

[115]

In
    addition to the errors I have mentioned, there is one other significant alleged
    error that falls into the category of improper intervention. The trial judge
    found that the appellant had breached the standard of care by failing to
    provide the respondent with adequate instructions as to the risk of compartment
    syndrome developing. That issue was not pleaded by the respondent and it was
    only at the insistence of the trial judge that the expert witnesses addressed
    it in their evidence. I agree with the appellant that the trial judge erred by
    entering into an area that had not been raised by the parties and was not
    addressed by the experts in their reports.

[116]

However,
    it is difficult to see how the error as to the adequacy of the instructions
    given to the respondent had any material impact on the outcome given the trial
    judges finding that the appellant breached the standard of care by applying a
    full circumferential cast.

[117]

After
    giving the matter careful consideration, I have come to the conclusion that the
    errors made by the trial judge did not give rise to a substantial wrong or
    miscarriage of justice. I do not think that her interventions rendered th
e trial unfair. Even without her errors, she 
would necessarily have reached the same result and
    therefore, pursuant to s.
134(6) of the
Courts
    of Justice Act
,
a new trial is not warranted:
Khan v. College of Physicians and Surgeons
(1992),
9 O.R. (3d)
    641
(C.A.), at p. 676.


[118]

The
    trial judge gave comprehensive reasons that carefully considered the evidence
    and the arguments advanced by the appellant. She gave convincing reasons, well
    supported by the record, explaining why the opinion of Dr. Richards was to be
    preferred to that of Drs. Taylor and Athwal. In my view, there has been no
    substantial wrong or miscarriage of justice.

CONCLUSION

[119]

For
    these reasons, I would dismiss the appeal. If the parties are unable to agree
    as to costs, we will receive brief written submissions.

Released: R.J.S. January 29, 2015

Robert Sharpe J.A.

I agree John Laskin J.A.

I agree Janet Simmons J.A.


[120]



APPENDIX:

The Advocates
    Society,
Principles Governing Communications with Testifying Experts
(Toronto: The Advocates Society, 2014)















